Holmes, J.,
dissenting in part and concurring in part. I dissent in this court’s reversal of the court of appeals’ judgments of affirmance of the perjury convictions of appellants Jacobozzi and Elliott. I dissent, in that it is my belief that the court of appeals perused the records of the trial court proceedings in great detail and reversed and dismissed some of the convictions, and affirmed the others. This precise review of the court of appeals with conclusions as to the sufficiency of the weight of the evidence for such remaining *91convictions should not be reweighed by this court in order to produce contrary conclusions.
I concur, however, in this court’s affirmance of the court of appeals’ judgment of affirmance of appellant Elliott’s convictions of two counts of grand theft.